Party A：Beijing CD Media Advertisement Co.,Ltd (“the Company” )
General Manager: Yan Zhifeng
Add.: Room1506, Tower A, Orient Mei Di Ya Centre, No.4 Guanghua Road, Chaoyang
District, Beijing


Party B:                         Date of Birth:
ID Number:
Add:
Postal code:        TEL:                 Mobile Phone:


According to the Labor Law of PRC and Law of PRC on Employment Contracts, the
two Parties hereby mutually agreed and volunteered to enter into this agreement
through consultation. Upon the signature of Party B of this contract，Party B has
learned the articles of this agreement and the employee handbook of the Company
and becomes the full-time employee of Party A.


1、Duration and Probation Period


Article 1  This agreement shall become effective and shall continue in full
force and effect until [_________].


2、The Content of the Work and Work Time
 
Article 2  Party B hereby agrees to serve as the [________] of Party A. The work
place is in Beijing. Once Party B does not satisfy the requirement of Party A or
the responsibility of his position，Party A may adjust his post after training.
The wages will be adjusted according to Party B’s position. Party B shall obey
Party A’s arrangement and complete the formalities required. In case Party B
rejects Party A’s training, adjustment to his post or violates the bylaws of
Party A after such adjustment, Party B will be considered in serious violation
of the bylaws thereof and Party A may discharge the employment contract.


Article 3  Party B shall complete his work timely and meet the requirements and
standards according to legitimate requirement of Party A.


Article 4  Party B shall abide by the bylaws and employee handbook of Party A.


Article 5  Party B is arranged to work under a regular working hour system(some
positions and the employees may be subject to an irregular system).Party B shall
work for no more than eight hours a day (not including the lunch time)and no
more than 40 hours a week on the average.
 
3、Labor Protection, Working Conditions and Protection from Occupational Diseases
 

--------------------------------------------------------------------------------


 
Article 6  Party A must establish and perfect the system for occupational safety
and health, educate Party B on occupational safety and health, prevent accidents
in the process of work, and reduce occupational hazards.


Article 7  Party A shall provide Party B with necessary working conditions and
facilities, lay down operational processes, working requirements and regulations
on safety and health.


Article 8  Party B shall have the right to obtain protection of occupational
health. Party A shall establish and perfect the system for occupational health,
which shall meet the standards stipulated by the state, and take measures to
protect Party B from occupational hazards.


4、Remuneration
 
Article 9  Both Parties agree that the monthly salary of Party B is RMB
______during the contract period and Party A will do the payment on a monthly
basis. If Party B makes outstanding contributions or brings great achievements
to Party A, Party A may give Party B necessary moral encouragement, material
awards or promotion bonus.


Article 10  During this contract, Party A may, based on Party B’s working
attitude, performance and contribution, gradually increase or adjust the
compensation of Party B according to the requirements by the employee handbook
and the Company.
If Party B is approved during the probation period not to satisfy the
performance assessment required by Party A, Party A may unilaterally terminate
this contract without any responsibilities. In case Party B violates the
criminal law and has his criminal liability in accordance with the law, Party A
may dismiss him and this contract shall be terminated automatically.
 
5、Social Insurance, Rest and Vacations
 
Article 11  Party A shall pay the social insurance premiums for Party B. In case
the two Parties terminate this contract or this contract ends, Party B shall
carry out the procedures for the transfer of social insurance account. If Party
B fails to procure social insurance due to his failure of submitting relative
documents timely, Party B shall be liable for damages.


Article 12  Party A shall arrange holidays for Party B for statutory holidays,
marriage leave, maternity leave, bereavement leave and annual vacation. In case
Party B suffers from illness or a work-related injury, his wages and medical
treatment shall follow the Company’s employee handbook and the applicable laws.
 
6、Labor Discipline
 
Article 13  Party B shall observe Party A’s rules and regulations, which shall
be established in accordance with the law. Party B shall follow the rules of
working procedures and the regulations of employee handbook, take good care of
Party A’s property, observe professional ethics, actively participate in
training provided by Party A, and improve his vocational skill.
 

--------------------------------------------------------------------------------


 
Article 14  In case Party B breaches the rules and regulations of the Company’s
employee handbook and other rules or regulations of Party A, Party A may give
punishment and if in serious case, Party A may dismiss Party B without taking
any responsibilities.
 
7、Amendment, Termination, Ending, Renewal of Employment Contract and Severance
Pay
 
Article 15  In case this contract can not be fulfilled as a result of the change
of law, rules and regulations, this contract shall be amended by the two
parties.


Article 16  Party A may terminate this contract without prior notice and
severance pay if :
a)           Party B can not report in for duty in 15 days after the signing of
this contract, if there is no other provisions.
b)           Party A fails to carry out the recruitment procedures and social
insurance premiums due to Party B’s failure to provide his documents needed.
c)           the personal information (including but not limited to resignation
certificate with previous employer, ID copy, permanent residence certificate,
education certificate, working experience)provided by Party B proves to be
false; or Party B has a history of mental illness, infectious diseases and other
serious diseases which have substantial impact on his work; or Party B had been
under reeducation through labor, criminal detention or had his criminal
liability pursued in accordance with the law before the employment, but did not
inform Party A during the recruitment.
d)           Party B materially breaches Party A’s rules and regulations, labor
discipline and employee handbook.
e)           Party B Commits serious dereliction of duty or practices graft,
causing damage above RMB 50,000 to Party A.
f)  Party B is a driver and has the related driving license (pass) for operation
suspended due to his/her own fault, or the license become invalid for over
(inclusive) 15 days; or Party B has an traffic accident causing death by vehicle
or is held sub-duty of large traffic accidents causing passenger injury or
material damage of more than 30,000 yuan
g) Part B is a special worker and works against regulation or causes accident
that leads to  material damage of over 5,000 yuan for his/her own reason, Party
A may terminate the contract without prior notice in addition to the imposition
of economic penalties or disciplines
h) Party B enter into employment agreement also with other employer at the same
time and causes material losses of Party A that exceeds 5,000 yuan due to its
inability to perform the job assigned by Party A; or Party B rejects to correct
this action after receiving the notice from Party A
i) Party B is held criminally liable according to the law or re-educated through
labour by public authority
j) Party B resigns to Party A on his/her own initiative
k) Party B uses means of cheating, threat or taking advantage of Party A's
difficulties to enter into or changes the contract with Party A who does this
against his/her own will
l) other situations stipulated in laws and regulations
 

--------------------------------------------------------------------------------


 
Article 17  Party B can terminate the contract without any prior notice with
Party A under circumstances of the following:
1. Party A does not provide labour protection or labour conditions according to
the agreement in the labour contract
2. Party A does not pay the compensation in full and in time
3. The regulations of Party A are not in compliance with the provisions of the
related laws and regulations and impair the right and interest of Party B
4. Party A uses means of cheating, threat or taking advantage of Party B's
difficulties to enter into or changes the contract with Party B who does this
against his/her own will


If Party A forces Party B to work by means of cheating, threat or illegally
restriction of physical freedom, or if Party A does the work guide against the
regulations or forces dangerous work of Party B by jeopardizing his/her physical
safety, Party B may terminate the contract without any prior written notice


Article 18   The contract may be terminated by PartyA by giving notice in
written form 30 (thirty) days in advance:
1) Party B fails ill or is injured to (other than due to work) and after
completion of medical treatment, is not able to perform his previous function or
any other function Party A assigns to him/her
2) Party B does not show satisfactory performance and after training and
adjusting measures is still not able to perform satisfactorily
3) The circumstances have materially changed from the date this contract was
signed to the extent that it is impossible to execute the contract provided,
however, that the Parties cannot reach an agreement to amend the contract to
reflect the changed circumstances


Article 19  If Party B terminates this contract (expect that said in article 16)
within contract days, he/she should give 30 days' prior notice to Party A with
an written application and after having the written consent of Party A, Party B
can move to the resignation process according to the regulations of Party A.  If
Party B does not notice Party A of his/her resignation 30 days in advance in
written form but makes unauthorized absence from job that causes the economic
losses of Party A, Party B should be held responsible for the compensation to
Party A based on the degree of damage in accordance with the related laws and
regulations.


Article 20   If Party A provides special training for Party B, both Parties
should sign a supplemental agreement to fix the service period and the
compensation fine for the breach of contract. If Party B violates the agreement
within the service period, Party B should pay to Party A the penalty fine
according to the agreement. The amount of the penalty fine should not be in
excess of the training expenditures provided by Party A. The penalty fine paid
by Party B to Party A should not exceed the share of the training expenditure
that's not fulfilled during the service period.


Article 21 Party A shall not revoke this labour contract should any one of the
following cases occur with Party B:
 

--------------------------------------------------------------------------------


 
1) Party B is engaged in operations exposing him to occupational disease hazards
and has not undergone a pre-departure occupational health check-up,or is
suspected of having contracted an occupational disease and is being diagnosed or
under medical observation
 
2) Party B is confirmed to have totally or partially lost his or her labour
ability due to occupational diseases or work-related injuries in the company of
Party A
3) Party B is receiving treatment for his or her diseases or injuries during the
prescribed period of time
4) Party B is a female employee and currently is during her pregnancy,
puerperal, or nursing periods
5)  Party B has been working for Party A for 15 years continuously and is just 5
years away from the retirement age


Article 22  The labour contract can be revoked under the following circumstances
1. The labour contract expires
2. Party B starts to enjoy the retirement pension according to the law
3. Party B is dead, pronounced dead or pronounced missing by the people's court
4. Party A is declared bankruptcy legally
5. Party A's business license is revoked; Party A is compelled to close down or
dissolve; or Party A decides to dissolve in advance; or
6. Other situations stipulated in laws and administrative provisions
8  Commercial secret and non-competition restriction


Article 23  During the contract period with Party A or within two years of the
termination of labour relationship, Party B is obligated to keep the commercial
secrets of Party A that he/she is exposed to, knows, uses or holds by any means
and should not engage with the same business with other employers that are in
the same industry and have competition relationship with Party A or establish
similar business of his/her own


Article 24  Without the written consent of Party A, Party B has no authority to
disclose, copy, transfer, provide, publish the commercial secret of Party A to
any third party or make the secrets known by the third party by any means. After
the termination of labour relationship with Party A, Party B should immediately
hand over to Party A all the materials, documents, media or carriers in any
other form which contains the commercial secret of Party A that are exposed to
or used, grasped, hold and recorded by Party B; furthermore, Party B should
guarantee he/she will not, in any means, use the commercial secrets of Party A
without any written consent from Party A


Article 25   Both Parties agree that the above-mentioned commercial secrets are
referring to the various information that Party A possesses, uses or knows and
under the protection by measures adopted by Party A, including project
development information,  such as the planning scheme, papers, related design,
pictures, name list of clients, special demands of clients, bid information,
service network that's under development or is being developed presently and the
operation projects and sale projects that are already in existence or under
consideration at present; operation management information, including all kinds
of work planning, operation strategy and policy, equity ownership status,
organization structure, personnel and financial information, internal business
regulations, management system, conclusion and implementation status of
contract, proprietorship and transfer status of various knowledge property,
information about litigation and arbitration and other dispute settlement status
and other information that's under protection measures. The commercial secrets
of Party A are considered as property
 

--------------------------------------------------------------------------------


 
Article 26  Party B agrees that during the contract relationship period, all the
related jobs he does for Party A, all the rights he achieves, the already-formed
or ready to be formed concepts, all the realized or ready to be realized
innovations, improvements and discoveries no matter they are achieved during
working or other times, or obtained by him/her-self or together with others are
properties of Party A


Article 27  The time within the two years of the termination of labour contract
between Party B and Party A will be deemed as confidentiality and
non-competition period and if Party B breaches the contents about
confidentiality and competition restriction stipulated in Article 23, he/she
should undertake the liability of compensating the losses caused to Party A


9   Labour Dispute Settlement


Article 28 Where a labour dispute between the Parties takes place during the
performance of this contract, the Parties concerned may seek for a settlement
through consultation; or either Party may apply to the labour dispute mediation
committee of their unit for mediation; if the mediation fails and one of the
Parties requests for arbitration. Either Party may also directly apply to the
labor dispute arbitration committee for arbitration with 60 days starting from
the date of the occurrence of a labor dispute. If one of the Parties is not
satisfied with the adjudication of arbitration, the Party may bring the case to
a people's court within 15 days of the date of receiving the ruling of
arbitration.


Article 29 Party B should handle appropriately all the matters with the previous
employer (economically or others). Party B should enter into this contract with
Party A on the condition that he/she already terminates the work relationship
with the previous employer; otherwise, this contract will be considered invalid
and Party B should compensate Party A the losses incurred according.


Article 30  All the regulations and rules of Party A (including but not limited
to the employee handbook, job description, training agreement, confidentiality
agreement and etc) will be taken as the primary appendixes and have the equal
validity.


Article 31 The items that are not covered in this contract or that are not
compliant with the related regulations stipulated by the Beijing city or the
country, the contents of the latter will prevail.
 

--------------------------------------------------------------------------------


 
Article 32  Other things agreed by both Parties
1. The working time of this post is not fixed
2.  After the inception of Party B, Party A will provide one-week related
training to Party B (including professional knowledge and skills) and the fee
incurred is RMB 200. Party B agrees to serve Party B for over half a year,
otherwise, Party B shall bear the cost himself


Article 33  This contract is in duplicate copies with each Party holding one
copy and will become effective right after the signatures or chops of both
Parties
 
Party A
Party B:
   
Legal person:
       
Date:

 

--------------------------------------------------------------------------------


 
[INFORMATION FOR PURPOSES OF FILING WITH THE SECURITIES AND 
EXCHANGE COMMISSION]


SCHEDULE A


EXECUTIVE OFFICERS WHO ENTERED INTO THE EMPLOYMENT
AGREEMENT
 
·
Li Hui Hua, Chief Executive Officer, is paid a monthly salary of RMB 11,000,
which is approximately US$1,613, under a two-year agreement expiring on March
17, 2011.



·
Zhang Le, Chief Financial Officer and Corporate Secretary, is paid an annual
salary of RMB 4,500, which is approximately US$658, under a two -year agreement
expiring on December 31, 2010.

 

--------------------------------------------------------------------------------

